DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 7, 11, 12, 14, 17 and 21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kikkawa et al., U.S. 10,781,752 in view of Ouellet, U.S. 2013/0257054 and in further view of Lestz et al., U.S. 2016/0281484.
Kikkawa et al. discloses a system (fig 1, 1, col. 5, lines 60-67) powered by an electrical microgrid (fig 1, 1) having an air chiller subsystem powered a closed electrical microgrid (fig 1, 1) having a turbine generator (fig 1, 4 GT) to provide power and having a transformer (fig 1, 45, col. 6, lines 61-65) to power the air chiller subsystem, the air chiller subsystem to reduce temperature at an air intake of the turbine generator.
Kikkawa et al. does not disclose the transformer is a step down transformer.

It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known transformer as taught by Ouellet to alter transference of electrical energy as needed to achieve predictable results.
Kikkawa et al. discloses additional electrical power produced by the “closed microgrid” is transferred to a main power line (fig 1. 35; col. 8, lines 23-33) to power other facilities but does not disclose the other facilities are electric fracturing pumps.
Lestz et al. teaches that it is well known to use a turbine generator to provide electricity to power electric pumps to pump fluid into a wellbore for fracturing subterranean formation [0035].
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well know electrical power generating plant disclosed by Kikkawa et al. to provide electricity for the application as taught by Lestz et al. to achieve predictable results.

Kikkawa et al. discloses cooling coils associated with the air chiller subsystem (1, 101) inherently having an exposed surface to condense moisture of air prior to the air intake (cooled surfaces inherently condense moisture from an air flow system) of the at least one turbine generator.

Kikkawa et al. discloses a variable frequency drive (col. 8, lines 50-67) to perform at least as a starter for one or more of pumps (32, 54) and fans (51) required for refrigeration associated with the air chiller subsystem.

Kikkawa et al. discloses water (col. 5, lines 60-67  and col. 6, lines 1-9) to function as a chilled fluid to circulate within coils adjacent to the air intake of the at least one turbine generator, the water to 

Kikkawa et al. discloses a variable frequency drive (fig 1, variable speed drives 1) for the air cooling system (col. 5, lines 60-67).

Allowable Subject Matter
Claims 3, 5, 6, 8, 9, 10, 13, 15, 16, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 January 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676